Name: Council Regulation (EEC) No 1033/82 of 30 April 1982 extending for the third time the 1981/82 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/78 Official Journal of the European Communities 1 . 5. 82 COUNCIL REGULATION (EEC) No 1033/82 of 30 April 1982 extending for the third time the 1981/82 marketing year for beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for beef and veal until 16 May 1982, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 80S/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession , and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 933/82 (2), the term of validity of the 1981 /82 marketing year for beef and veal was extended until 2 May 1982 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming The 1981 /82 marketing year for beef and veal shall end on 16 May 1982 and the 1982/83 marketing year shall commence on 17 May 1982. Article 2 This Regulation shall enter into force on 3 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 April 1982. For the Council The President P. de KEERSMAEKER (  ) OJ No L 148 , 28 . 6 . 1968 , p . 26 . (2 OJ No L 111 , 24. 4 . 1982, p . 3 .